UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-7981


BRIAN KEITH SILER,

                Plaintiff – Appellant,

          v.

MUNICIPALITY OF RANDOLPH COUNTY; MUNICIPALITY            OF   CASWELL
COUNTY; FRANK L. PERRY; BEN HOLLOMAN, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Loretta C. Biggs,
District Judge. (1:15-cv-00961-LCB-LPA)


Submitted:   April 19, 2016                       Decided:     May 4, 2016


Before DIAZ and      FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Brian Keith Siler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian     Keith    Siler     seeks          to   appeal       the     district     court’s

order accepting the recommendation of the magistrate judge and

dismissing       his    42     U.S.C.        § 1983          (2012)       complaint     without

prejudice to his right to file a petition for a writ of habeas

corpus    or     an    amended    complaint.                 This     court    may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain     interlocutory            and       collateral       orders,     28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                            The order Siler seeks

to    appeal     is     neither        a     final       order        nor     an   appealable

interlocutory or collateral order.                           See Goode v. Central Va.

Legal    Aid,    807 F.3d 619       (4th       Cir.    2015).        Accordingly,     we

dismiss the appeal for lack of jurisdiction, and remand the case

to the district court with instructions to allow Siler to file

an    amended     complaint      or        petition.           We     dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    DISMISSED AND REMANDED




                                                  2